Citation Nr: 0944424	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-38 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness or as secondary to a 
service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1989 to September 1993.  Service in Southwest 
Asia during the Persian Gulf War is indicated by the evidence 
of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the Veteran's service 
connection claim for fatigue.  Original jurisdiction over 
this case now resides with the RO in Houston, Texas.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) in San 
Antonio, Texas in August 2008.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In a January 2009 decision, the Board remanded this issue 
claim for further evidentiary development, specifically to 
obtain a VA medical opinion.  This was accomplished, and the 
Veteran's claim was readjudicated in a September 2009 
supplemental statement of the case (SSOC).  The Veteran's 
claims folder has been returned to the Board for further 
appellate review.  

Issue not on appeal

In the above-referenced January 2009 decision, the Board 
denied the Veteran's claim of entitlement to service 
connection for sinusitis.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2009).


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
Veteran's complaints of fatigue are not due to an undiagnosed 
illness.

2.  The medical evidence of record indicates that the 
Veteran's daily fatigue is a symptom of her service-connected 
depression, and does not constitute a separately diagnosed 
disability.


CONCLUSIONS OF LAW

1.  The Veteran's fatigue is not due to an undiagnosed 
illness.  38 C.F.R. § 3.317 (2009).  

2.  Chronic fatigue was not incurred in or aggravated by the 
Veteran's active military service, nor is such secondary to a 
service-connected disability.                38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall consideration

As was alluded to in the Introduction, in January 2009 the 
Board remanded the case for further evidentiary development.  
More specifically, the Board instructed the agency of 
original jurisdiction (AOJ) to obtain a VA medical opinion as 
to whether the Veteran has a current diagnosis of chronic 
fatigue, and as to the etiology of any diagnosed disability.  
The AOJ was then instructed to readjudicate the Veteran's 
service connection claim.  

The Veteran appeared for a VA examination in June 2009, and 
the VA examiner's report has been associated with the 
Veteran's claims file.  The AOJ subsequently denied the 
Veteran's claim in an August 2009 SSOC.  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letters from the RO 
dated March 26, 2004 and August 8, 2005, including evidence 
of "a relationship between your disability and an injury, 
disease, or event in military service."  The March 2004 
letter also informed the Veteran that with respect to 
secondary service connection, she should submit medical 
evidence "showing a connection between your fatigue 
disability and your service connected migraine headaches 
condition."  

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
March 2004 and August 2005 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would assist her with obtaining relevant records from any 
Federal agency, including records from the military and VA 
hospitals.  The Veteran was also advised in the letters that 
a VA examination would be provided if necessary to decide her 
claim.  With respect to private treatment records, the 
letters informed the Veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private 
treatment records on her behalf.  Finally, the August 2005 
letter included an enclosure entitled "Submitting evidence 
for claims about GULF WAR UNDIAGNOSED ILLNESSES." [Emphasis 
as in the original letter.]

The March 2004 letter further emphasized: "[Y]ou must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the August 2005 letter, page 4.  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the March 2004 letter, page 3; see also the August 2005 
letter, page 2.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a December 28, 2006 letter from the RO.  In any 
event, because the Veteran's claim is being denied, elements 
(4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in November 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the August 2005 and 
December 2006 letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in an August 2006 
statement of the case (SOC), and the above-referenced 
September 2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran testified before the undersigned in August 2008, and 
has pointed to no prejudice or due process concerns arising 
out of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, 
reports of VA outpatient treatment, and lay statements from 
the Veteran's husband and friend have been associated with 
the Veteran's claims file.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination specific to her claimed chronic fatigue in June 
2009.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded her current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and her representative have not 
contended otherwise.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has retained the services of a representative, and testified 
before the undersigned Veterans Law Judge in August 2008.  At 
this hearing, the undersigned VLJ afforded the Veteran a 60 
day continuance to submit additional evidence in support of 
her claim.  The Veteran submitted additional medical evidence 
in October 2008, accompanied by a written waiver of 
consideration of such evidence by the AOJ.  See 38 C.F.R. § 
20.1304 (2009).

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009). 

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2009).

Essential to the award of service connection is the existence 
of a disability. Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

Service connection - undiagnosed illnesses

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2009).

The term "Persian Gulf Veteran" means a Veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317(d)(2).  
There is no question that the Veteran meets this definition.

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.          See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b). 

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Analysis

The Veteran is seeking entitlement to service connection for 
chronic fatigue.  
She alternatively contends that she experiences chronic 
fatigue due to an undiagnosed illness, or due to a service 
connected disability.  See the Veteran's March 2004 Statement 
in Support of Claim; see also the Veteran's December 2004 
Notice of Disagreement.  

For reasons expressed immediately below, the Board finds that 
the medical evidence of record shows that the Veteran's 
fatigue is not a separately diagnosed "stand alone" 
condition, but rather a symptom of her service-connected 
depression.  See the June 2009 VA examiner's report, page 3.  

Fatigue as due to undiagnosed illness

There is no medical evidence which indicates or even suggests 
that the Veteran's claimed chronic fatigue is due to an 
undiagnosed illness.  On the contrary, after a thorough 
examination of the Veteran, the June 2009 VA examiner 
diagnosed the Veteran with "fatigue associated with Primary 
Snoring and Insomnia associated with Mood Disorder."  See 
the June 2009 VA examiner's report, page 3.  In other words, 
the examiner determined that the Veteran's fatigue was a 
symptom of her service-connected depression, a clinically 
diagnosed mental illness.  There is no medical evidence of 
record to the contrary. 

In that regard, the claim cannot be granted based on the 
existence of an undiagnosed illness.  The provisions of 38 
C.F.R. § 3.317 (2009) do not apply.

Direct and secondary service connection

As noted above, in order for service connection to be 
granted, there must be medical evidence of current 
disability.  In this case, there has in fact been no 
diagnosis of chronic fatigue as a separate disability.  The 
competent medical evidence of record, to include the June 
2009 VA examiner's opinion, indicates that the Veteran's 
fatigue is a symptom of her depression.  Indeed, the June 
2009 VA examiner specifically noted that there is "[n]o 
evidence of chronic fatigue syndrome."  
See the June 2009 VA examiner's report, page 3.  

Crucially, there is no medical evidence of record contrary to 
the June 2009 VA examiner's assessments.  Although the 
Veteran was assessed as having a "fatigue sensation" in 
September 2008, such was specifically associated with the 
Veteran's depression.  See the September 17, 2008 VA 
outpatient treatment report.  Further, at a September 2007 VA 
mental examination, the examiner pertinently noted that the 
Veteran "experiences significant depressive symptoms.  
Specifically she is constantly tired . . . ."  See the 
September 2007 VA examiner's report, page 5.  

The Board finds no reason to doubt that the Veteran 
experiences daily tiredness and fatigue, as she described at 
the August 2008 hearing.  However, although the Veteran is 
competent to testify as to her symptoms, see Barr v. 
Nicholson, 21 Vet. App. 303 (2007), it is well-settled that 
lay persons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The lay statements in the record do not serve to 
establish the existence of a current disability.

Because the medical evidence of record demonstrates that the 
Veteran's fatigue is merely a symptom of her already service-
connected depression and is not a "stand alone" disability, 
the Veteran's service connection claim fails this reason 
alone.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

In sum, for the reasons set out above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for chronic 
fatigue.  The benefit sought on appeal is therefore denied.

Additional comment

As has been discussed in detail above, the medical evidence 
demonstrates that the fatigue which the Veteran experiences 
is a symptom of the her already service-connected depression.  
The Veteran has not filed an increased rating claim for her 
service-connected depression, but she is free to do so if she 
so desires.  


ORDER

Entitlement to service connection for chronic fatigue is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


